Title: James Madison to Nicholas P. Trist, 5 June 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                June 5. 1828
                            
                        
                         
                        I have recd. yours of the 30th. Ult. and given attention to the passage relating to the Statement of Dr.
                            Watkins. I feel certainly every proper motive to comply with your request, especially under the reserves you annex to it.
                            But I happen not to have the means of doing so which you take for granted.
                        After a lapse of more than 20 years, without intervening occasions, for recurring to the incidents of Burr’s
                            enterprize, and a continued occupation of the mind with other Public matters, memories more tenacious than mine, would be
                            entitled to very limited confidence, unaided as mine is by "Literæe quæ manent." It may be
                            remarked also that although Genl Jackson had at that period a public standing, which gave importance to the course he
                            might take, it is not to be inferred that the circumstances connected with his name, would then make the durable
                            impression on the memory, which would be made by equivalent circumstances connected with it, conspicuous as it now is. It
                            is further to be remarked, that much of the correspondence & communications relating to Burr, were with Mr.
                            Jefferson directly, not thro’ the functionaries around him, and in particular instances when not made subjects of Cabinet
                            consultation, might be slightly, if at all, brought into conversation with them.
                        Unable "to designate the evidences" in question, I cannot do better than suggest the names, under which files
                            may be examined with the best chance of obtaining lights on the subject. Those which at the moment occur, in addition to
                            that of the General himself, are, John Graham who went into the Western Country on an investigating mission; Isaac Briggs
                            who was a bearer of confidential communications; Dearborn Secretary of war; Rodney Attorney General, Wirt & Hay
                            joined in the prosecution & trial of Burr at Richmond, Governor Claiborne particularly. The letter of Genl.
                            Jackson to him lately published, with his comments & additions in transmitting it to the President, may possibly
                            have been specially alluded to as "satisfactory evidences" The volume containing the trial of Burr, which I can not find,
                            will doubtless suggest other names General Jackson himself attended the trial.
                        Of the interesting project you have in your thoughts, I should be a very incompetent Judge, were it fully
                            before me, and allowable for me to speak of it; my scanty knowledge of law being much effaced, and most scanty, in the
                            branch of Pleading. But tho’ I can offer no Counsel in the case, I can the assurance of my best wishes for success in that
                            & all your undertakings, persuaded that in all, your motives will be laudable, and your aims useful: I need not
                            say that you may make any use of me you find convenient in aiding your transmissions across the Atlantic
                        Mr. Higginson being arrested by sickness at Mr. Carters in Culpeper, did not make us the intended visit. He
                            forwarded however the letter from Mrs. Randolph; and soon after, the Stage dropt near us the water-proof shoes, without
                            our knowing to whom we were indebted for the valuable favor. We now tender the particular thanks due for it
                        We learn with the greatest pleasure, that Mrs. Randolph returned in such health and spirits; and trust that
                            her decision on the different plans under consideration may lead to all the happiness which she merits. With Mrs.
                            Madison’s most affectionate regards to her, present mine, and from both accept for yourself, and all others of the
                            circle--cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    